Order entered January 29, 2019




                                                      In The
                                       Court of Appeals
                                Fifth District of Texas at Dallas
                                             No. 05-18-00975-CV

                              IN RE: THE BIG 12 CONFERENCE, INC.

                     Original Proceeding from the County Court at Law No. 1
                                      Dallas County, Texas
                              Trial Court Cause No. CC-18-00585-A

                                                    ORDER
                                     Before Justices Bridges and Brown1

         Before the Court is real party in interest Kolby Listenbee’s motion for immediate

temporary suspension of December 21, 2018 order and for clarification. We DENY his motion.

The trial court’s January 3, 2019 order vacating its July 23, 2018 order denying relators’ plea in

abatement and granting relators’ plea in abatement effectively abated the underlying proceeding.


                                                               /s/      DAVID L. BRIDGES
                                                                        JUSTICE




1
 Justice Boatright was originally on the panel; however, as of January 1, 2019, he is no longer a justice on the Court
and did not participate in deciding this motion.